Title: To John Adams from John Ewing, 30 November 1799
From: Ewing, John
To: Adams, John



Dr. Sir,
Philada. Novr. 30th 1799—

Since I had the Honor of waiting on you, I find that my son in Law Mr. John Hall—has made application to you to be appointed as Marshal of the District of Pennsylvania, which place I have heard, is now vacant.
Permit me to say, that if no more eligible character apply for the office, I have known him from his Infancy. He is young & active, in full health and intrepid, was an officer in the revolutionary war with Great Britain, was taken prisoner on Staten Island, & has continued, since his liberation, a decided friend to our revolution. He has served with Reputation and abilities, the State of Pennsylvania in various respects, and is now the Secretary of its Land Office, which he has held for some years past, without the least imputation on his Fidelity, Industry or Integrity, and now wishes to be employed under the Federal Government, to which he has been long attached.
I mention not his private exertions and attachments in your favour, because they should have no influence in the appointment in question, but only recommend him, if you can find no more suitable person, for his Activity, Decision, Integrity, & Attachment to the Federal Constitution. If he fails in these, he will greatly disappoint / Dr. Sir, / Your most obedt. / & very hble servt
John Ewing